FILED
                           NOT FOR PUBLICATION
                                                                             JUN 19 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAMES CHAVEZ,                                    No.   17-15541

              Petitioner-Appellant,              D.C. No.
                                                 3:13-cv-00548-MMD-WGC
 v.

ROBERT LEGRAND, Warden and                       MEMORANDUM*
ATTORNEY GENERAL FOR THE
STATE OF NEVADA,

              Respondents-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                             Submitted June 15, 2018**
                              San Francisco, California

Before: MURPHY,*** PAEZ, and IKUTA, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael R. Murphy, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      James Chavez petitions for a writ of habeas corpus under 28 U.S.C. § 2254

after he was convicted on four counts of sexual assault of his minor child, D.C., in

violation of Nevada Revised Statute section 200.366. We have jurisdiction under

28 U.S.C. §§ 1291 and 2253 and we affirm.

      Habeas relief is precluded because the Nevada Supreme Court’s decision

was neither contrary to, nor an unreasonable application of, Crawford v.

Washington, 541 U.S. 36 (2004).1 See 28 U.S.C. § 2254(d). Crawford suggested

that “a preliminary hearing at which the defendant had examined the witness” may

provide a meaningful opportunity for cross-examination. 541 U.S. at 58. At a

minimum, “fairminded jurists could disagree,” Harrington v. Richter, 562 U.S. 86,

101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)), as to

whether the preliminary hearing in this case satisfied the Confrontation Clause

pursuant to Crawford because Chavez’s attorney had an opportunity to cross-

examine D.C. and took advantage of that opportunity.

      AFFIRMED.




      1
       Chavez does not argue that the Nevada Supreme Court’s decision was
based on an unreasonable determination of fact.
                                          2